EQUITY PLEDGE AGREEMENT 股权质押协议 This Equity Pledge Agreement (hereinafter this “Agreement”) is dated March 18, 2009, and is entered into in Pengdingshan City, Henan Province, People’s Republic of China (“PRC” or “China”) by and amongPingdingshan Hongyuan Energy Science and Technology Development Co., Ltd (“Pledgee”), and each of the shareholders listed on the signature pages hereto (each a “Pledgor” and collectively, the “Pledgors”) of Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd. (“Hongli”), including its branch factory, Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.
